 



Exhibit 10.1

SEVERANCE AGREEMENT AND RELEASE

     This Severance Agreement and Release (the “Agreement”) is effective on the
date described in Section 17. This Agreement is made as a mutually agreed
compromise among the Parties for the complete and final settlement of all
claims, differences, and causes of action existing between them as of the
Effective Date of this Agreement.

Parties

     The parties to this Agreement are PetroQuest Energy, Inc., a Delaware
corporation (the “Company”) and Ralph J. Daigle, an individual (“Employee”).
Employee and the Company are collectively referred to as the “Parties.”

Preamble

     WHEREAS, Employee previously served as a director of the Company and was
previously employed as an officer and employee of the Company, to perform work
at the Company’s workplace in Lafayette, Louisiana and Houston, Texas, pursuant
to an Employment Agreement dated September 1, 1998, and subsequently amended
(the “Employment Agreement”);

     WHEREAS, Employee and the Company also entered into a Termination Agreement
dated December 16, 1998, and subsequently amended (the “Termination Agreement”);

     WHEREAS, Employee and the Company also entered into an Indemnification
Agreement dated December 16, 1998 (the “Indemnification Agreement”);

     WHEREAS, Employee held certain other positions as an employee, officer or
director of certain subsidiaries and affiliates of the Company;

     WHEREAS, Employee desires to resign from the Company and/or its Affiliates
effective March 31, 2005;

     WHEREAS, the Parties intend that this Agreement shall govern all issues
related to Employee’s employment with and separation from the Company and/or its
Affiliates;

     WHEREAS, Employee has had at least 21 days to consider this Agreement;

     WHEREAS, the Company has advised Employee in writing to consult with a
lawyer;

     WHEREAS, Employee has had an opportunity to consult with independent
counsel with respect to the terms, meaning and effect of this Agreement; and

     WHEREAS, Employee understands that the Company regards the above
representations as material and that the Company is relying on these
representations in entering into this Agreement.

 



--------------------------------------------------------------------------------



 



Agreement

     NOW THEREFORE in consideration of the mutual promises exchanged in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

     1. Definitions. When used in this Agreement, “Company and/or its
Affiliates” shall mean and include PetroQuest Energy, Inc., a Delaware
corporation, and all of its predecessors, successors, parents, subsidiaries,
divisions or other affiliated companies, partners, partnerships, assigns,
present and former officers, directors, employees, shareholders, agents,
employee benefit plans and plan fiduciaries, whether in their individual or
official capacities.

     2. Termination Date. Employee’s employment with the Company ended effective
March 31, 2005 (the “Termination Date”). Employee hereby resigns all positions
he holds as an employee, officer or director of the Company and/or its
Affiliates, effective as of the Termination Date, and agrees to provide a letter
of resignation to the Company in the form attached as Exhibit “A”.

     3. Pay Through Termination Date. Not later than thirty (30) days after the
Effective Date, the Company will pay Employee the sum of $5,000.00. Employee
agrees that this payment includes all accrued employment benefits payable to
Employee, including without limitation all salary, wages, and accrued and unpaid
vacation leave, sick time or other paid time off earned before the Termination
Date.

     4. Severance Pay. As consideration for Employee’s release, the Company
further agrees to pay Employee, his successors and assigns the sum of
$180,000.00 (the “Severance Pay”), representing twelve (12) months’ pay. The
Company will pay this additional amount, commencing April 15, 2005, in equal
payments over twenty-four (24) months, at the same time and in the same manner
that the Company pays its other employees as part of its normal payroll process.
Employee agrees that the Severance Pay is in addition to anything of value to
which Employee already is entitled from the Company, and that the Severance Pay
is in satisfaction of any claim for unpaid, deferred or reduced salary, wages or
compensation of any sort, including without limitation any agreements by
Employee with the Company, whether oral or written, to forego salary and bonuses
payable to Employee under the Employment Agreement or otherwise in 2003 and
prior years.

     5. Additional Severance Benefits. As additional consideration for
Employee’s release, and provided that Employee is eligible for and timely elects
COBRA continuation coverage, the Company will pay 100% of applicable COBRA
insurance premiums for the benefit of Employee and Employee’s spouse under
Employee’s current group plan election (the “Additional Severance Benefits”),
until the earlier of (a) eighteen (18) months after the Termination Date; or
(b) the date Employee obtains other employment and becomes eligible for benefits
through such subsequent employment; or (c) the date any such group plan is
terminated. As further consideration for this Agreement, Employee will receive
from the Company the furniture and equipment identified on Exhibit “B-1”.

2



--------------------------------------------------------------------------------



 



     6. Office Furniture and Files. Employee, for and in consideration of the
sum of $11,000.00 hereby sells and delivers to the Company the office furniture
listed on Exhibit B-2 hereto and Employee hereby transfers and quitclaims to the
Company any other furniture, furnishings or equipment of Employee in the
Company’s possession. Files, data and other materials of Employee remaining with
the Company after the Termination Date and not removed by Employee will be
maintained by the Company for a period for one (1) year after the Termination
Date and available to the Employee for copying; thereafter, such materials shall
be surrendered by the Employee and shall become the property of the Company. The
Company will have no obligation to keep or maintain such files and materials
thereafter

     7. Withholding. All amounts paid pursuant to this Agreement will be reduced
by withholdings required, in the Company’s reasonable discretion, by applicable
local, state or federal law.

     8. Release by Employee. (a) In consideration of the Severance Pay and the
Additional Severance Benefits, all described above, Employee, individually and
on behalf of Employee’s spouse, life partner, heirs, administrators, executors,
guardians, assigns and agents, irrevocably, unconditionally, fully and forever
waives, releases, discharges, agrees to hold harmless, and promises not to sue
the Company and/or its Affiliates, from and for any claim, action or right of
any sort, known or unknown, arising on or before the Effective Date.

     (a) This release includes, but is not limited to, any claim arising out of
or related to the following: any claim for any wages, salary, compensation, sick
time, vacation time, paid leave or other remuneration of any kind; any claim for
additional or different compensation or benefits of any sort, including any
participation in any severance pay plan; any claim of discrimination or
retaliation on the basis of race, sex, religion, marital status, sexual
preference, national origin, handicap or disability, veteran status, or special
disabled veteran status; any claim arising under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Employee Retirement Income Security Act of 1974, the Americans
with Disabilities Act, the Family and Medical Leave Act, the Fair Labor
Standards Act of 1938, the Louisiana Employment Discrimination Law, the
Louisiana Wage Payment Law, the Texas Commission on Human Rights Act,
Chapter 451 of the Texas Labor Code, or the Texas Payday Law, as such statutes
may be amended from time to time; any other claim based on any statutory
prohibition; any claim arising out of or related to an express or implied
employment contract, any other contract affecting terms and conditions of
employment, or a covenant of good faith and fair dealing; any tort claim or
other claim for personal injury, death or property damage or loss; any claim for
fraud or misrepresentation; and any personal gain with respect to any claim
arising under any whistleblower or qui tam provisions of any state or federal
law.

     (b) Employee represents that Employee has read and understands this release
provision and that (i) rights and claims under the Age Discrimination in
Employment Act of 1967 are among the rights and claims against the Company
and/or its Affiliates that Employee is releasing and (ii) Employee is not
releasing any rights or claims arising after the Effective Date.

3



--------------------------------------------------------------------------------



 



     (c) Notwithstanding anything to the contrary in this Section, Employee is
not releasing any right to (i) any vested benefit under any employee benefit
plan, as defined by the Employee Retirement Income Security Act of 1974, as
amended, (ii) any rights to COBRA continuation coverage, (iii) any rights
provided in the Indemnification Agreement, which shall continue in effect in
accordance with its terms, or (iv) any rights provided in this Agreement.

     9. Termination of Previous Agreements. The Parties agree that the
Employment Agreement is hereby terminated and of no further force and effect as
of the Termination Date, except that the following identified portions of the
Employment Agreement shall survive termination, in accordance with their terms:
Section 8 (regarding Employee’s Confidentiality Obligation), Section 9
(regarding Disclosure of Information, etc.), Section 10 (regarding Ownership of
Information, etc.), Subsection 12.7 (regarding Injunctive Relief). The Parties
further agree that the Termination Agreement is hereby terminated and of no
further force and effect as of the Termination Date.

     10. Non-Competition. In consideration of the Severance Pay and the
Additional Severance Benefits, as described above, Employee and the Company
agree to terminate Section 11 of the Employment Agreement, regarding Employee’s
Non-Competition Obligation, and replace it with the following:

     (a) The Company is engaged in the business of generating, developing
acquiring and operating oil and gas properties onshore and offshore in the
United States Gulf coast region, East Texas and the Arkoma Basin (the
“Business”). The Company presently carries on business in the parishes,
municipalities and geographic areas included on Exhibit “C” hereto (the “Areas
of Interest”):

     (b) In order to maintain its competitive advantage relative to others in
the Business, the Company gathers, keeps and maintains certain Confidential
Information (as defined in Section 8 of the Employment Agreement). Employee
acknowledges and agrees that Employee has learned such Confidential Information
during his employment with the Company.

     (c) Employee acknowledges that the Company could not protect the
Confidential Information against unauthorized use or disclosure and could not
readily insure compliance with this Agreement and the surviving provisions of
the Employment Agreement if Employee held any interest in a competitor in the
Business or enabled the Company’s personnel or customers to become personnel or
customers of a competitor in the Business.

     (d) In order to protect against unauthorized disclosure, and in addition to
the other rights of the Company created or retained hereunder with respect to
the Confidential Information, Employee agrees that, for a period of one (1) year
following the Termination Date, Employee shall not, acting alone or in
conjunction with others, without prior written notice to the Company and an
offer by Employee to the Company for the Company to participate with Employee in
such activities on the same basis and terms as Employee, unless agreed
otherwise, directly or indirectly, in any of the Areas of

4



--------------------------------------------------------------------------------



 



Interest in which the Company and/or its Affiliates is presently or at the
Termination Date carrying on Business, (i) acquire or secure the right to
acquire any mineral rights, interests or oil and gas properties or operate any
oil and gas properties within the Areas of Interest unless it is by, through or
under the Company or for the benefit of the Company, or (ii) invest or engage,
directly or indirectly, in any business which is similar to that of the
Company’s Business or accept employment with or render services to such a
similar business as a director, officer, agent, employee, consultant,
independent contractor or otherwise, or (iii) take any action inconsistent with
the fiduciary relationship of an employee to his employer; provided, however,
that the beneficial ownership by Employee of up to three percent of the voting
stock of any corporation subject to the periodic reporting requirements of the
Securities Exchange Act of 1934, as amended, shall not violate this Section 10.

     (e) Within sixty (60) days of the Effective Date, the Parties agree to
negotiate in good faith for a consulting agreement between the Company and
Employee providing for an arrangement whereby Employee, under terms to be
provided therein, originates and develops projects within the geographical areas
listed on Exhibit “D” hereto and provides the Company with a right of first
refusal with respect to those projects. In the event the Parties execute such
consulting agreement with respect to the geographical areas listed on Exhibit
“D”, the areas listed on Exhibit “D” will be excluded from Section 10(d) of this
Agreement and the terms of the consulting agreement will control.

     (f) In addition to the other obligations agreed to by Employee in this
Agreement, Employee agrees that, for a period of one year following the
Termination Date, Employee shall not at any time, directly or indirectly,
(i) induce, entice or solicit any employee of the Company and/or its Affiliates
to leave such employment, (ii) without the express prior written consent of the
Company, pursue, solicit, participate in, invest in, operate or otherwise
acquire any interest or rights whatsoever in any oil and gas prospect or
acquisition prospect or opportunity presented to or considered by the Company
and/or its Affilitates prior to the Termination Date, or (iii) in any other
manner use any printed or electronic material or other information of the
Company and/or its Affilitates relating thereto, whether or not such information
is Confidential Information.

     (g) The Parties agree that the provisions of this Section are reasonable in
time, geographic scope and scope of activity restrained and are intended to
protect the Confidential Information, the Business, business goodwill and other
business interests of the Company. In the event that any court or other tribunal
of competent jurisdiction finds that any limitation contained in this Section 10
as to time, geographic area or scope of activity restrained is overbroad under
applicable law, such court or tribunal shall reform the affected covenant to
have the broadest limitation possible to enforce any affected provision of this
Section 10.

     11. Future Employment. Employee acknowledges that the Company and/or its
Affiliates are not obligated to offer employment to Employee, now or in the
future.

     12. No Other Claims. Employee represents that Employee has not filed or
authorized the filing of any complaints, charges or lawsuits against the Company
and/or its Affiliates with

5



--------------------------------------------------------------------------------



 



any federal, state or local court, governmental agency, or administrative
agency, and that if, unbeknownst to Employee, any such complaint has been filed
on Employee’s behalf, Employee will use Employee’s best efforts to cause it to
be withdrawn immediately and dismissed with prejudice.

     13. Confidentiality. Employee shall keep strictly confidential all the
terms and conditions, including amounts, in the Agreement and shall not disclose
them to any person other than Employee’s spouse and legal and/or financial
advisors (who are informed by Employee of this confidentiality provision and
agree to abide by it), government officials who seek such information in the
course of their official duties, or individuals at the Company responsible for
implementing the Agreement, unless compelled to do so by law or regulation, or
business necessity (including U.S. Securities and Exchange Commission or tax
reporting obligations). Nothing in this Section is intended to prevent Employee
from disclosing the fact that he was employed by the Company and/or its
Affiliates or from describing his employment duties. If any person or entity
requests or demands, by subpoena or otherwise, that Employee disclose or produce
this Agreement, any terms or conditions in it, or any other information
designated confidential in this Section, then Employee shall immediately notify
the Company in writing. Employee shall provide the Company an opportunity to
respond to such notice before taking any action or making any decision in
connection with such request or subpoena. In the event of such notice, the
Company may assert all applicable rights and privileges with regard to this
Agreement, at its sole discretion, and this paragraph does not require the
Company to assert any such rights or privileges.

     14. Litigation Support. In the event and for so long as the Company and/or
its Affiliates is actively contesting or defending against any action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand brought
against (a) the Company and/or its Affiliates or (b) the Employee in his
capacity of employee, director or officer of the Company and/or its Affiliates
in connection with any fact, situation, circumstance, status, condition,
activity practice, plan, occurrence, event, incident, action, failure to act, or
transaction involving the Company and/or its Affiliates, then Employee will
reasonably cooperate with the Company and/or its Affiliates or their counsel in
the contest or defense, and provide such testimony and access to his books and
records as shall be reasonably necessary in connection with the contest or
defense, all at the sole cost and expense of the Company. Employee further
agrees to not provide assistance of any kind, other than as required by law, to
any party to assist in pursuing any currently pending or threatened claim,
litigation, arbitration, mediation, administrative hearing or other legal
proceedings against the Company and/or its Affiliates.

     15. Remedies for Breach. The Company and the Employee agree that a breach
of any term of this Agreement by the Employee would cause irreparable damage to
the Company and that, in the event of such breach, the Company shall have, in
addition to any and all remedies of law, the right to any injunction, specific
performance, and other equitable relief to prevent or to redress the violation
of the Employee’s obligations hereunder. In the event of a breach of this
Agreement by the Employee, the Company shall have the right, at its option, to
terminate or suspend the payment of Severance Pay.

     16. No Oral Representations; Authority. The Parties warrant that no
representations have been made other than those contained in the written
provisions of this Agreement, and that

6



--------------------------------------------------------------------------------



 



they do not rely on any representations not stated in this Agreement. The
Parties further warrant that they or their undersigned representatives are
legally competent and fully authorized to execute and deliver this Agreement.

     17. Revocation of Agreement; Effective Date. Employee, at Employee’s sole
discretion, may revoke this Agreement on or before the expiration of seven
calendar days after signing it. Revocation shall be in writing and effective
upon dispatch to the Company at the address specified in Section 19(h). If
Employee elects to revoke the Agreement, all of the provisions of the Agreement
shall be void and unenforceable. If Employee does not so elect, the Agreement
shall become effective at the expiration of the revocation period (i.e., on the
eighth day after Employee signs the Agreement) (the “Effective Date”).

     18. Return of Company Materials. Employee agrees to deliver promptly to the
Company all originals and copies of any information, data or materials (whether
in written, electronic or other form) in the Employee’s possession, custody, or
control containing confidential information of the Company.

     19. Miscellaneous.

     (a) This Agreement, the surviving paragraphs of the Employment Agreement,
and agreements and documents related to stock options, and other benefit plans
constitute the entire agreement between the Parties. This Agreement may be
executed in identical counterparts, each of which shall constitute an original
and all of which shall constitute one and the same agreement.

     (b) The Parties further warrant that they or their undersigned
representatives are legally competent and fully authorized to execute and
deliver this Agreement.

     (c) The Parties confirm they have had the opportunity to have this
Agreement explained to them by attorneys of their choice, and that they execute
this Agreement freely, knowingly and voluntarily. The Company is relying on its
own judgment and on the advice of its attorneys and not upon any recommendation
of Employee or his agents, attorneys or other representatives. Likewise,
Employee is relying on his own judgment and on the advice of his attorneys, and
not upon any recommendation of the Company or its directors, officers,
employees, agents, attorneys or other representatives. By voluntarily executing
this Agreement, both Parties confirm their competence to understand and do
hereby accept the terms of this Agreement as resolving fully all differences,
disputes and claims that may exist within the scope of this Agreement.

     (d) This Agreement may not be modified or amended except by a writing
signed by all Parties. No waiver of this Agreement or of any of the promises,
obligations, terms, or conditions contained in it shall be valid unless it is in
writing signed by the Party against whom the waiver is to be enforced.

     (e) If any part or any provision of this Agreement shall be finally
determined to be invalid or unenforceable under applicable law by a court of
competent jurisdiction, that part shall be ineffective to the extent of such
invalidity or unenforceability only,

7



--------------------------------------------------------------------------------



 



without in any way affecting the remaining parts of said provision or the
remaining provisions of the Agreement.

     (f) The Parties have cooperated in the preparation of this Agreement.
Hence, the Agreement shall not be interpreted or construed against or in favor
of any Party by virtue of the identity, interest, or affiliation of its
preparer.

     (g) This Agreement is made and shall be enforced pursuant to the laws of
the State of Louisiana, without regard to its law governing conflicts of law.

     (h) All notices and other communications required or permitted by this
Agreement or necessary or convenient in connection with it shall be in writing
and shall be deemed to have been given when delivered by hand or mailed by
registered or certified mail, return receipt requested, as follows:

         

  To the Company:   To Employee:
 
       

  PetroQuest Energy, Inc.    

  Attn: General Counsel   Ralph J. Daigle

  400 E. Kaliste Saloom Road, Suite 6000   106 Running Deer

  Lafayette, Louisiana 70508   Lafayette, Louisiana 70503

Either Party may change his or its name or address for notice in the manner
specified in this Section 19(h).

     20. Dispute Resolution. Any dispute arising out of or relating to this
Agreement, or any breach thereof, shall be resolved by binding arbitration in
Lafayette, Louisiana, in accordance with the Employment Arbitration Rules of the
American Arbitration Association then in effect, as amended by this Agreement,
and judgment on the award rendered by the arbitrator may be entered in any court
of competent jurisdiction. The Parties agree that the arbitrator shall have no
power or authority to make awards or issue orders of any kind except as
expressly permitted by this Agreement. The arbitrator’s decision shall follow
the plain meaning of the relevant documents, apply Louisiana law, and shall be
final and binding. The location of such arbitration in Lafayette, Louisiana,
shall be selected by the Company in its sole and absolute discretion. All costs
and expenses, including attorneys’ fees, relating to the resolution of any such
dispute shall be borne by the party incurring such costs and expenses.
Notwithstanding anything in this Section 20 to the contrary, the Parties
acknowledge that either of them may seek emergency or temporary injunctive
relief, but absolutely no other relief, in any court of competent jurisdiction.
All other disputes, claims and remedies shall be settled by arbitration in
accordance with this Section.

8



--------------------------------------------------------------------------------



 



              RALPH J. DAIGLE   PETROQUEST ENERGY, INC. (“Employee”)  
(“Company”)
 
           
By:
       /s/ Ralph J. Daigle   By:        /s/ Charles T. Goodson

            Printed Name: Ralph J. Daigle   Printed Name: Charles T. Goodson

      Title:   Chairman, Chief Executive Officer & Date: March 31, 2005      
President

      Date:   March 31, 2005

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION

9



--------------------------------------------------------------------------------



 



Exhibit “A”

Resignation Letter

March 31, 2005

PetroQuest Energy, Inc.
Attn: Chairman of the Board
400 E. Kaliste Saloom Road, Suite 6000
Lafayette, Louisiana 70508

Gentlemen:

     Please accept this letter as notice of my resignation from all positions as
an employee, officer and director of PetroQuest Energy, Inc., and all its
subsidiaries (including without limitation, PetroQuest Energy, L.L.C.,
PetroQuest Oil & Gas, L.L.C. and Pittrans, Inc.), effective March 31, 2005.

Sincerely,

Ralph J. Daigle

 



--------------------------------------------------------------------------------



 



EXHIBIT “B-1”

Dell Latitude C800 - laptop computer

Docking Station

HP 2230 Printer

View Sonic LCD Monitor

 



--------------------------------------------------------------------------------



 



EXHIBIT “B-2”

Desk

Credenza

Large desk chair

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”

     (a) in Louisiana, the parishes of Acadia, Ascension, Caddo, Calcasieu,
Cameron, Claiborne, DeSoto, East Feliciana, Iberia, Iberville, Jefferson,
Lafayette, Lafourche, Plaquemines, Pointe Coupee, St. Bernard, St. Charles, St.
Helena, St. Martin, St. Mary, Tangipahoa, Terrebonne and Vermilion;

     (b) the Federal Outer Continental Shelf of the Gulf of Mexico adjacent to
the states of Texas, Louisiana, Mississippi and Alabama, specifically including
but not limited to those areas that are offshore and adjacent to the following
Louisiana parishes: St. Bernard, Plaquemines, Jefferson, Lafourche, St. Mary,
Terrebonne, Iberia, Vermilion and Cameron, and those that are offshore and
adjacent to the following Texas counties: Jefferson, Chambers, Galveston,
Harris, Brazoria, Matagorda, Calhoun, Aransas, Nueces, Kleberg; Kenedy, Willacy
and Cameron, and those that are offshore and adjacent to the following
Mississippi counties: Hancock, Harrison and Jackson;

     (c) in Texas, the counties of Anderson, Cherokee, DeWitt, Matagorda,
Panola, Freestone and Shelby; and

     (d) in Oklahoma, the counties of Atoka, McClain, McIntosh and Pittsburg,
Coal, Haskell, Hughes, Latimer, LeFlore, McIntosh, Pittsburg and Pushmataha.

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”

In Louisiana, the parishes of Acadia, Iberia, Iberville, Lafayette, Lafourche,
St. Martin, St. Mary, Terrebonne and Vermilion.

 